           Case 1:19-cv-05499-AJN Document 31 Filed 04/24/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MALIK STEWART, AIWA DANIEL JONES,
                                    Plaintiff,
                                                                  19 CIVIL 5499 (AJN)
                  -against-
                                                                RULE 68 JUDGMENT
CITY OF NEW YORK, Individually and in their,
Capacities as New York City Police Officers,
LORRAINE RAMOS, DAVID CALLAN,
JULIO TAVAREZ, and JOHN or
JANE DOE 1-10,
                                   Defendants.
---------------------------------------------------------X

        Pursuant to Rule 68 of the federal Rules of Civil Procedure, defendants, and any defendant

who is currently and subsequently named and thereafter represented by the Office of the

Corporation Counsel in this action, hereby offer to allow Plaintiff Malik Stewart to take judgment

against the City of New York in this action judgment is entered in favor of plaintiff Malik Stewart

as against defendant the City of New York in the amount of $5,001.00, plus reasonable attorneys'

fees, expenses, and costs to the date of this offer of judgment (February 27, 2020) for plaintiff's

federal claims.

        This judgment shall be in full satisfaction of all federal and state law claims or rights that

plaintiff may have to damages, or any other form of relief, arising out of the alleged acts or

omissions of defendants or any official, employee, or agent, either past or present, of the City of

New York, or any agency thereof, in connection with the facts and circumstances that are the

subject of this action.

       This offer of judgment may only be accepted by written notice within 14 days after being
served.
       This offer of judgment may only be accepted by written notice within 14 days after being
served.

       This offer of judgment is made for the purposes specified in Rule 68 of the Federal Rules
           Case 1:19-cv-05499-AJN Document 31 Filed 04/24/20 Page 2 of 3




of Civil Procedure and is not to be construed as an admission of liability This offer of judgment

is made for the purposes specified in Rule 68 of the Federal Rules of Civil Procedure and is not

to be construed as an admission of liability by defendants or any Official, employee, or agent of

the city of New York, or any agency thereof, nor is an admission that Plaintiff has suffered any

damages.

       Acceptance of this judgment will act to release and discharge defendants; their successors

or assigns; and all past and present officials, employees, representatives, and agents of the City of

New York, or any agency thereof, from any and all claims that were or could have been alleged

by plaintiff arising out of the facts and circumstances that are the subject of this action.

       Acceptance of this offer of judgment also will operate to waive plaintiff’s rights to any

claim for interest on the amount of the judgment.

       Plaintiff Malik Stewart agrees that payment of Five Thousand and One ($5,001.00) Dollars

within ninety (90) days of the date of acceptance of the offer shall be a reasonable time for such

payment, unless plaintiff received medical treatment in connection with the underlying claims in

this case for which Medicare has provided, or will provide, payment in full or in part. If plaintiff

Malik Stewart is a Medicare recipient who received medical treatment in connection with the

claims in this case, the ninety (90) day period for payment shall start to run from the date plaintiff

submits to counsel for defendant a final demand letter from Medicare.

               By acceptance of this Rule 68 offer, plaintiff Malik Stewart agrees to resolve any

       claim that Medicare may have for reimbursement of conditional payments it has made as

       secondary payer, and a Medicare Set-Aside Trust shall be created, if required by 42 U.S.C.

       § 1395y(b) and 42 C.F.R. §§ 411.22 through 411.26. Plaintiff Malik Stewart further agrees

       to hold harmless the defendant and all past and present officials, employees, representatives
         Case 1:19-cv-05499-AJN Document 31 Filed 04/24/20 Page 3 of 3



       and agents of the City of New York, or any agency thereof, regarding any past and/or future

       Medicare payments, presently known or unknown, made in connection with this matter; on

       April 1, 2020 plaintiff Malik Stewart through his attorney Samuel C. DePaola, Esq.

       informed the court that on March 11, 2020 they had accepted Rule 68 Offer of judgment

       in the amount of $5,001.00, non-inclusive of costs and attorneys’ fees, which are to be

       negotiated by private settlement of determined by the Court, upon impasse, Plaintiff having

       requested that the Court direct the Clerk of Court to enter judgment in the amount reflected

       in the Offer, and the matter having come before the Honorable Alison J. Nathan, United

       States District Judge,, and the Court on April 22, 2020 having rendered its Order, directing

       the Clerk of Court to enter judgment in this action in accordance with the Offer of

       Judgment located at ECF No. 30, it is

       ORDERED, ADJUDGED, AND DECREED, that for the reasons stated in the Court

Order dated April 22, 2020, plaintiff have judgment in the amount of $5,001.00, as against the

defendant City of New York.

Dated: New York, New York
       April 24, 2020
                                                               RUBY J. KRAJICK
                                                           _________________________
                                                                Clerk of Court
                                                    BY:
                                                           _________________________
                                                                 Deputy Clerk
